Per Curiam:

Upon a judgment rendered by the district court of Jackson county in an action brought to foreclose a mortgage an order of sale was issued and a tract of real estate sold by the sheriff. A motion was made to set aside the sale for inadequacy of selling-price and various irregularities. The district court overruled the motion and proceedings in error were instituted in the court of appeals. That court reversed the district court and ordered the case to be remanded with directions to sustain the motion to set aside the sale. This proceeding is brought to review the decision of the court of appeals as a matter of right, upon the theory that the title to real estate is involved. Within the rule announced in Park v. Busenbark, 59 Kan. 65, 51 Pac. 907, and followed in Tipton v. McCalla, 59 id. 719, 54 Pac. 1054, and McClain v. Jones, 60 id. 639, 57 Pac. 500, the title to real estate not being directly involved, this court had no jurisdiction to review the judgment of the court of appeals in a proceeding of this character.
The case is dismissed.